Case: 20-30526     Document: 00515705864        Page: 1     Date Filed: 01/13/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 13, 2021
                                 No. 20-30526                              Lyle W. Cayce
                                                                                Clerk

   Big Tyme Investments, L.L.C., doing business as Big Daddy’s
   Pub & Grub; CD Enterprises of Houma, L.L.C., doing business
   as Larussa’s Lounge; JOM, L.L.C., doing business as Just One
   More; LongShotz 1, L.L.C., doing business as Longshotz;
   Paradise Sports Bar & Daiquiris, L.L.C., doing business as
   Epic Lounge; R&J Lapeyrouse, L.L.C., doing business as
   Jeaux’s New Horizon; R. Heasley, L.L.C., doing business as
   Ram Rod’s Saloon; Tap Dat, L.L.C., doing business as The
   Brass Monkey; The Music Cove, L.L.C.; The Outer
   Limits Bar, L.L.C.,

                                                          Plaintiffs—Appellants,

                                     versus

   John Bel Edwards, in his official capacity as Governor of the State of
   Louisiana; H. Browning, Jr., in his official capacity as Fire Marshal of
   the State of Louisiana, also known as Butch Browning,

                                                       Defendants—Appellees,

                           consolidated with


                                 No. 20-30537


   910 E Main, L.L.C., doing business as Quarter Tavern; Doug
   McCarthy Enterprises, Incorporated, doing business as 501;
   My Place Bar & Grill, L.L.C.; Pool Dos Sports Bar,
Case: 20-30526     Document: 00515705864       Page: 2     Date Filed: 01/13/2021

                                  No. 20-30526
                                c/w No. 20-30537

   L.L.P.; SoCo Sports Bar, L.L.C.; Sandi’s Anchor Lounge,
   L.L.C., doing business as Da Camp; Tipsy Cajun, L.L.C.;
   Wanous, L.L.C., doing business as AJ’s 2nd St. Pub; C K B C P B
   5, L.L.C., doing business as Chatter Box; Big Dan’s Bar,
   Incorporated; City Bar, Incorporated,

                                                         Plaintiffs—Appellants,

                                     versus

   John Bel Edwards, in his official capacity as Governor of the State of
   Louisiana; H. Browning, Jr., in his official capacity as Fire Marshal of
   the State of Louisiana, also known as Butch Browning,

                                                       Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:20-CV-2150

                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 6:20-CV-965


   Before Dennis, Higginson, and Willett, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
         In this consolidated appeal, 21 bar owners in Louisiana challenge the
   Governor’s restrictions to the operation of bars in response to COVID-19
   (the “Bar Closure Order”). The Bar Closure Order prohibited on-site
   consumption of alcohol and food at “bars,” but permitted on-site
   consumption of alcohol and food at “restaurants.” Two district courts below
   denied the bar owners’ motions for preliminary injunctive relief. The bar
   owners timely appealed, arguing only that the Bar Closure Order’s




                                       2
Case: 20-30526        Document: 00515705864             Page: 3      Date Filed: 01/13/2021




                                        No. 20-30526
                                      c/w No. 20-30537

   differential treatment of bars violates the Equal Protection Clause of the
   Fourteenth Amendment. We AFFIRM.
                                   I. BACKGROUND
   A. The Governor’s emergency proclamations
           As all are painfully aware, in early 2020 our nation was gripped with
   an unprecedented public health emergency caused by COVID-19. On March
   11, 2020, the World Health Organization (“WHO”) declared a global
   pandemic in response to the spread of COVID-19. Louisiana, like the rest of
   the United States, was no exception. By mid-March, the state reported the
   “fastest growth rate of confirmed [COVID-19] cases in the world,” and
   ranked third in per capita cases within the United States.
           Since March, cases have continued to increase. At the time this appeal
   was taken, the United States had recorded over 5 million confirmed cases and
   over 160,000 deaths from COVID-19, and Louisiana had recorded nearly
   130,000 cases and over 4,000 deaths. To date, the United States has
   recorded over 22.5 million cases and over 375,000 deaths from COVID-19,
   and Louisiana has reported 352,939 cases and 7,971 deaths. 1
           The same day as the WHO’s declaration, Louisiana Governor John
   Bel Edwards declared the pandemic a statewide public health emergency. 2 In


           1
              Coronavirus Disease 2019 (COVID-19): Cases and Deaths by State, Ctrs. for
   Disease        Control      &       Prevention,        https://covid.cdc.gov/covid-data-
   tracker/#cases_casesper100klast7days (last visited Jan. 12, 2021); Louisiana Coronavirus
   Information, Louisiana Dep’t of Health, https://ldh.la.gov/coronavirus/ (last visited Jan.
   12, 2021).
           2
             The Governor issued the first emergency proclamation pursuant to the Louisiana
   Health Emergency Powers Act, LA. R.S. 29:760. A group of Louisiana legislators, in an
   amicus brief, asserts that the Governor has exceeded his authority under that law and the
   Louisiana constitution. However, the bar owners do not challenge the Governor’s authority
   to issue emergency proclamations. We need not address amici’s arguments—which they




                                               3
Case: 20-30526        Document: 00515705864              Page: 4      Date Filed: 01/13/2021




                                         No. 20-30526
                                       c/w No. 20-30537

   the months that followed, the Governor issued a series of proclamations to
   slow the spread of COVID-19. The earliest of these proclamations prohibited
   gatherings of ten or more people and shuttered most “nonessential
   businesses,” including closing bars and restricting restaurants to take-out
   and delivery only. See La. Exec. Dep’t, Proclamation No. 30 JBE 2020, §§ 2–
   3 (Mar. 16, 2020); Proclamation No. 33 JBE 2020, §§ 2, 4 (Mar. 22, 2020).
           The Governor subsequently announced that businesses would reopen
   in phases. Consistent with guidelines from the White House Coronavirus
   Task Force, each phase was tied to gating criteria based on the state’s total
   number of cases, positivity rates, and hospital capacity. In mid-May, as the
   state’s COVID-19 cases and hospitalizations decreased, the Governor
   announced “Phase 1” of reopening Louisiana’s businesses. See La. Exec.
   Dep’t, Proclamation No. 58 JBE 2020 (May 14, 2020). Under Phase 1,
   businesses were permitted to reopen subject to distancing and capacity
   limitations as determined by the state’s Fire Marshal. The proclamation
   included a link to the state’s “Open Safely” website where the Fire
   Marshal’s guidance was published. Under Phase 1, restaurants and bars with
   approved food-service permits could reopen at 25% capacity, though bars
   without a food license remained closed.
           In June, the Governor moved Louisiana into “Phase 2,” which
   allowed bars without food service permits to reopen at 25% capacity, and bars
   with food service permits to operate at 50% of capacity subject to additional
   guidance and restrictions from the Fire Marshal. La. Exec. Dep’t,



   concurrently raised in a separate proceeding in state court—because they are not properly
   before us in this appeal. Moreover, whether the Governor acted within his authority is
   purely an issue of state law, and federal courts are without jurisdiction to enjoin
   enforcement of an executive order allegedly issued in violation of state law. See Pennhurst
   State Sch. & Hosp. v. Halderman, 465 U.S. 89, 104–06 (1984).




                                               4
Case: 20-30526        Document: 00515705864              Page: 5      Date Filed: 01/13/2021




                                         No. 20-30526
                                       c/w No. 20-30537

   Proclamation No. 74 JBE 2020, § 2(G)(1) (June 4, 2020). These provisions
   initially expired on June 26, 2020, but were extended by the Governor’s
   subsequent proclamation until July 24, 2020, “unless terminated sooner”
   based on changes in COVID-19 cases and healthcare capacity. That is
   precisely what happened.
   B. The challenged Bar Closure Order
           Beginning in July, “the COVID-19 situation in Louisiana had steadily
   worsened” and the state showed increased cases, positivity rates, and
   hospitalizations. Unlike the initial March and April surges which were
   limited to urban “hot spots,” the new cases were increasing statewide,
   including in rural parishes and within younger age groups. These trends were
   consistent with data in states “across the Sun Belt” and reports from the
   White House Coronavirus Task Force.
           As a result, on July 11, 2020, the Governor issued new “Phase 2
   mitigation measures” which included the Bar Closure Order challenged
   here. La. Exec. Dep’t, Proclamation No. 89 JBE 2020 (July 11, 2020). The
   Bar Closure Order prohibited on-premises consumption in bars:
           No bar, with or without a food service permit from the
           Louisiana Department of Health, shall allow for on premises
           consumption of any food or drinks. However, any bar shall be
           allowed to provide for takeout through drive-thru or curbside
           delivery, including alcoholic beverages.
   Id. § 2. 3 By contrast, “restaurants” were permitted to continue dine-in
   service at 50% capacity, subject to “applicable guidance from the State Fire




           3
            The “Bar Closure Order” refers only to the proclamation’s provisions affecting
   bars. Other portions of the proclamation restricted gatherings to “no more than 50
   people,” and mandated that “businesses or organizations . . . require all persons who enter




                                               5
Case: 20-30526         Document: 00515705864               Page: 6         Date Filed: 01/13/2021




                                          No. 20-30526
                                        c/w No. 20-30537

   Marshal published at opensafely.la.gov.” La. Exec. Dep’t, Proclamation No.
   96 JBE 2020, § 2(B)(2), (D)(1) (July 23, 2020). The revised Fire Marshal
   guidance restricted restaurants to “50% of the normal established capacity”
   and noted that “[b]ar areas of restaurants shall be used for seating/serving
   purposes only and shall not allow for social gatherings.” Additionally, the
   guidance required that “[s]ervice in bar areas must include food items.”
           None of these proclamations defines “bar,” nor does Louisiana law.
   Instead, the state regulates businesses through its Office of Alcohol and
   Tobacco Control (“ATC”), which provides liquor permits in primarily two
   categories: “Class A-General” (“AG”) and “Class A-Restaurant”
   (“AR”). 4 AG permits are primarily for bars: the establishment can sell
   alcohol but is not required to sell food, and unlike AR establishments, minors
   under the age of 18 are not permitted on the premises. See La. Rev. Stat.
   § 26:71.1(1)(d). AR permits are primarily for restaurants and restaurant-bars:
   the    business     must      meet     the    statutory      criteria     for   “restaurant
   establishments,” including that its “average monthly revenue from food and
   nonalcoholic beverages exceeds 50 percent of its total average monthly
   revenue.” La. Rev. Stat. § 26:73(C)(1)(a).
           The bar owners assert that the Bar Closure Order effectively defines
   “bars” as businesses with AG permits. While the Governor denies that he
   intended to distinguish between “stand-alone” bars and restaurant-bars, the
   revised Fire Marshal’s guidance does just that. Specifically, it included a
   letter from the ATC Commissioner noting that “all bars or businesses


   the premises to wear a face covering.” Id. §§ 3, 4. Neither of those restrictions is challenged
   here.
           4
            The ATC also provides “conditional” AR permits. These permits allow AG-
   permitted entities to operate like an AR-permitted establishment if they meet the specified
   requirements of “restaurant establishments.” See La. Rev. Stat. § 26:71.1(4).




                                                 6
Case: 20-30526        Document: 00515705864              Page: 7       Date Filed: 01/13/2021




                                         No. 20-30526
                                       c/w No. 20-30537

   holding a Class A-General permit, with or without a food service permit . . .
   shall be required to close.” A subsequent letter advised that bars could apply
   for “Restaurant Conditional Permits,” or conditional AR permits, under
   which they could “operate under the guidelines issued to restaurants.”
   C. Procedural History
           Appellants (the “bar owners”) are 21 businesses that operate bars in
   the Eastern and Western Districts of Louisiana. At the time the Governor
   issued the Bar Closure Order, each bar operated with an AG permit; since
   the filing of this appeal at least five have obtained conditional AR permits.
           The bar owners filed identical suits in the Eastern and Western
   Districts of Louisiana seeking to enjoin the Governor and Fire Marshal (the
   “appellees”) from enforcing the Bar Closure Order. 5 Following expedited
   evidentiary hearings, both Judge Feldman in the Eastern District and Judge
   Summerhays in the Western District denied the bar owners’ motions for
   preliminary injunctive relief because they were unlikely to succeed on the
   merits of their due process and equal protection claims.
           The evidentiary hearings focused on the testimony of Dr. Alexander
   Billioux, the Assistant Secretary of the Office of Public Health of the
   Louisiana Department of Health. The Governor also testified before the
   Western District.
           Both district courts agreed with the bar owners that the Bar Closure
   Order classified businesses based on whether they had an AG or AR permit,



           5
             The complaints sought declaratory and injunctive relief under Ex Parte Young and
   damages based on the Due Process, Equal Protection, and Takings Clauses of the Fifth and
   Fourteenth Amendments, as well as state-law takings claims. The bar owners then moved
   for preliminary injunctive relief based on their due process and equal protection claims. On
   appeal, they raise only their equal protection claim.




                                                7
Case: 20-30526     Document: 00515705864         Page: 8     Date Filed: 01/13/2021




                                    No. 20-30526
                                  c/w No. 20-30537

   but concluded that this differential treatment was not unconstitutional. In
   finding that the Governor’s Bar Closure Order was rationally related to the
   goal of protecting public health, both district courts primarily relied on the
   testimony of Dr. Billioux, who provided the following justifications for
   closing bars:

          • The “primary purpose” of bar goers is “to socialize”; bars
            often have loud music, which requires their patrons to
            “move closer to each other”; and with increased intoxica-
            tion, patrons are “less likely to maintain appropriate social
            distance and to wear masks.”
          • Bar patrons are “younger adults” who are “more likely to
            be asymptomatic carriers of COVID-19 and therefore more
            likely to patronize bars without realizing that they are
            spreading the virus.” Relatedly, state data also “showed a
            dramatic increase in cases among 18-29-year-olds.”
          • Despite limited data, statewide contact tracing linked a sig-
            nificant percentage of COVID-19 cases to bars.
          • The White House and CDC recommended closing bars,
            and the White House Coronavirus Task Force “repeatedly
            recommended to the State of Louisiana that bars be closed
            because of Louisiana’s increasing COVID-19 caseload.”
          • Reports showed that foreign countries, including South Ko-
            rea and the United Kingdom, were successful in controlling
            the spread of COVID-19 by shutting down “bars and night-
            clubs.”
          By contrast, Dr. Billioux testified that the “primary purpose” of
   restaurant-goers is to “sit at a table with one group” and “eat[] a meal.” The
   Governor similarly testified that these different environments motivated his
   decision to close bars, but that the “risk of spreading the virus is not as
   pronounced in a restaurant, where couples, families, or small groups sit by
   themselves, socially distant from others eating at the restaurant.” This, too,




                                         8
Case: 20-30526        Document: 00515705864             Page: 9      Date Filed: 01/13/2021




                                        No. 20-30526
                                      c/w No. 20-30537

   was consistent with recommendations from the White House Coronavirus
   Task Force and guidance issued by other states. For example, one report
   from the California Department of Health detailed the increased risks posed
   by patrons in bar settings. The Governor testified that these reports similarly
   informed the Bar Closure Order in Louisiana.
           The bar owners appealed only their equal protection claim. They do
   not challenge the “stated goal of protecting the public by closing bars,” but
   rather only “whether the differential classification of bars is rationally related
   to that goal.”
                            II. STANDARD OF REVIEW
           We have jurisdiction to review denials of preliminary injunctive relief
   pursuant to 28 U.S.C. § 1292(a)(1). We review the denial of a preliminary
   injunction for abuse of discretion. Moore v. Brown, 868 F.3d 398, 402 (5th Cir.
   2017) (per curiam). “Factual findings are reviewed for clear error, while legal
   conclusions are reviewed de novo.” Id. at 403. 6
           A preliminary injunction is warranted only “if the movant establishes:
   (1) a substantial likelihood of success on the merits, (2) a substantial threat of
   irreparable injury if the injunction is not issued, (3) that the threatened injury
   if the injunction is denied outweighs any harm that will result if the injunction
   is granted, and (4) that the grant of an injunction will not disserve the public
   interest.” Speaks v. Kruse, 445 F.3d 396, 399–400 (5th Cir. 2006) (internal
   quotation marks omitted). “A preliminary injunction is an extraordinary
   remedy that should not be granted unless the party seeking it has clearly



           6
             The Eastern District of Louisiana also denied permanent injunctive relief. We
   have jurisdiction pursuant to 28 U.S.C. § 1291, and we review the denial of permanent
   injunctive relief for abuse of discretion under the same standards. Regions Bank of La. v.
   Rivet, 224 F.3d 483, 488 (5th Cir. 2000).




                                               9
Case: 20-30526         Document: 00515705864                Page: 10       Date Filed: 01/13/2021




                                           No. 20-30526
                                         c/w No. 20-30537

   carried the burden of persuasion on all four requirements.” Dennis Melancon,
   Inc. v. City of New Orleans, 703 F.3d 262, 268 (5th Cir. 2012) (internal
   quotation marks and citation omitted).
           Only the first prong—the likelihood of success on the merits of the bar
   owners’ equal protection claim—is at issue in this appeal. “If the party
   requesting a preliminary injunction cannot show a substantial likelihood of
   success on the merits, the injunction should be denied and there is no need
   for the court to address the other requirements for a preliminary injunction.”
   Butts v. Aultman, 953 F.3d 353, 361 (5th Cir. 2020) (citing Lake Charles
   Diesel, Inc. v. Gen. Motors Corp., 328 F.3d 192, 203 (5th Cir. 2003)).
                                       III. MOOTNESS
           While this appeal was pending, appellees moved to dismiss the appeal
   as moot because the Bar Closure Order was superseded by the Governor’s
   “Phase 3” proclamations. 7 “Whether an appeal is moot is a jurisdictional
   matter, since it implicates the Article III requirement that there be a live case
   or controversy.” United States v. Heredia-Holguin, 823 F.3d 337, 340 (5th Cir.
   2016) (en banc) (quoting Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir.
   1987)). A matter is moot “when it is impossible for a court to grant any
   effectual relief whatever to the prevailing party.” Knox v. Serv. Emps. Int’l
   Union, Local 1000, 567 U.S. 298, 307 (2012) (internal quotation marks and
   citation omitted).
           Appellees argue that, as recently articulated by our court, “a case
   challenging a statute, executive order, or local ordinance usually becomes


           7
             At the time the bar owners filed suit at the end of July 2020, the Bar Closure Order
   was set to expire on August 6, 2020. The Governor, in two subsequent proclamations,
   renewed the challenged restrictions until September 11, 2020, which thus remained in
   effect until after the district courts denied injunctive relief and the bar owners initiated this
   appeal.




                                                  10
Case: 20-30526        Document: 00515705864              Page: 11       Date Filed: 01/13/2021




                                          No. 20-30526
                                        c/w No. 20-30537

   moot if the challenged law has expired or been repealed.” Spell v. Edwards,
   962 F.3d 175, 179 (5th Cir. 2020). Moreover, they say that each of the
   appellant bars can now reopen, albeit still at lower capacity than restaurants.
   The bar owners counter that the Phase 3 orders perpetuate the same
   differential treatment between “bars” and “restaurants” as the challenged
   Bar Closure Order. We agree that the bar owners’ equal protection claim is
   not moot.
           Under Phase 3, which began on September 11, 2020, “bars” can
   reopen for on-premises consumption at 25% capacity. La. Exec. Dep’t,
   Proclamation No. 117 JBE 2020, § 2(B)(3) (Sept. 11, 2020). However, such
   reopening was subject to the parish maintaining a 5% positivity rate for two
   consecutive weeks and that parish affirmatively allowing on-premises
   consumption in bars to resume. Id. “Restaurants,” in turn, can operate at
   75% capacity, subject to the applicable Fire Marshal guidance but not the
   additional parish-based restrictions. Id. § 2(D)(1). 8
           Both parties rely on our court’s recent decision in Spell v. Edwards,
   which dismissed as moot a Louisiana pastor’s challenge to the first stay-at-
   home order’s ten-person restriction on in-person gatherings. 962 F.3d at 177.
   During the pendency of that appeal, the stay-at-home order expired and was


           8
             We heard oral argument on whether the Phase 3 restrictions mooted the appeal.
   After this appeal was submitted, the Governor subsequently tightened restrictions once
   again based on the “alarming and steep rise in cases, test positivity, hospitalizations, and
   deaths,” and an increasing “third surge of COVID-19” within the state. La. Exec. Dep’t,
   Proclamation No. 168 JBE 2020 (Nov. 24, 2020). Pursuant to this “modified” Phase 2
   order, “bars” are prohibited from indoor, on-premises consumption but may remain open
   for outdoor service with limited capacity, subject to the additional positivity rate and opt-
   in requirements announced in Phase 3. Id. § 2(B). “Restaurants,” however, can continue
   to provide indoor service at 50% capacity. Id. § 2(D)(1). These restrictions were
   subsequently renewed and will remain in effect until January 13, 2021. La. Exec. Dep’t,
   Proclamation No. 209 JBE 2020, § 7 (Dec. 22, 2020).




                                                11
Case: 20-30526        Document: 00515705864               Page: 12       Date Filed: 01/13/2021




                                          No. 20-30526
                                        c/w No. 20-30537

   replaced by the Governor’s phased reopening which permitted churches to
   operate at greater capacity. Id. at 178. By the time of the appeal, churches
   could operate at up to 50% capacity. Id. Consequently, because the stay-at-
   home order and the challenged ten-person limit “expired,” we concluded
   that the pastor’s claims were moot. Id. at 179.
           Spell is instructive but readily distinguishable. Here, the Governor’s
   subsequent orders continue to differentiate between “bars” and
   “restaurants” in their respective operating capacities and reopening gating
   criteria. Consequently, even though the restrictions on “bars” may have
   lessened, the crux of the bar owners’ equal protection claim remains
   unchanged. See Ne. Fla. Chapter of Associated Gen. Contractors of Am. v. City
   of Jacksonville, 508 U.S. 656, 662 (1993) (“The new ordinance may
   disadvantage them to a lesser degree than the old one, but . . . it disadvantages
   them in the same fundamental way.”). 9
                                     IV. DISCUSSION
           Satisfied of our jurisdiction to consider the bar owners’ appeal, we
   turn to the merits. First, the bar owners argue that the district courts erred in
   applying Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11 (1905), and
   this court’s recent decision in In re Abbott, 954 F.3d 772 (5th Cir. 2020), as
   controlling their equal protection challenge to the Governor’s public health




           9
             The bar owners alternatively contend that their challenge to the Bar Closure is
   not moot because it is capable of repetition yet evading review. In Spell, because the
   Governor’s subsequent orders significantly expanded in-person gatherings available to
   houses of worship, we held that it was “speculative, at best, that the Governor might
   reimpose the ten-person restriction or a similar one.” Spell, 962 F.3d at 180. By contrast,
   each of the Governor’s subsequent proclamations has made no similar progression with
   respect to the differential treatment of bars and restaurants, as illustrated most recently by
   the state’s return to a “modified” Phase 2.




                                                12
Case: 20-30526     Document: 00515705864           Page: 13     Date Filed: 01/13/2021




                                     No. 20-30526
                                   c/w No. 20-30537

   orders. Second, even under Jacobson and Abbott, they argue that the Bar
   Closure Order’s differential treatment violates their equal protection rights.
   A. Jacobson and Abbott
          Our court recently articulated that a state’s emergency response to
   public health crises, including pandemics such as COVID-19, is reviewed
   under the framework originally set forth by the Supreme Court in Jacobson.
   See Abbott, 954 F.3d at 786. Both district courts, necessarily adhering to our
   court’s pronouncement that “Jacobson remains good law,” id. at 785, ap-
   plied the Jacobson and Abbott framework to the bar owners’ challenge here.
          Jacobson involved a challenge to Massachusetts’s 1902 compulsory
   vaccination law during a smallpox epidemic. Jacobson, 197 U.S. at 26. In
   that case, the plaintiff argued that the law violated his Fourteenth Amend-
   ment right “to care for his own body and health.” Id. The Supreme Court
   rejected the claim, emphasizing that “a community has the right to protect
   itself against an epidemic of disease which threatens the safety of its mem-
   bers.” Id. at 27. In upholding the state’s law, the Court concluded that judi-
   cial review is limited to whether “a statute purporting to have been enacted
   to protect the public health, the public morals, or the public safety, has no
   real or substantial relation to those objects, or is, beyond all question, a
   plain, palpable invasion of rights secured by the fundamental law.” Id. at 31.
          In Abbott, our court explained that “Jacobson instructs that all
   constitutional rights may be reasonably restricted to combat a public health
   emergency.” Abbott, 954 F.3d at 786 (emphasis in original). Like Jacobson,
   Abbott involved a substantive due process challenge to a state’s public health
   order. Specifically, the Abbott plaintiffs challenged the Texas Governor’s
   March 22, 2020 executive order, GA-09, which temporarily postponed
   “non-essential surgeries and procedures,” including abortions, in order to
   preserve hospital capacity and personal protective equipment in light of the




                                           13
Case: 20-30526      Document: 00515705864          Page: 14      Date Filed: 01/13/2021




                                      No. 20-30526
                                    c/w No. 20-30537

   COVID-19 pandemic. Id. at 777, 780. The district court partially enjoined the
   order as unconstitutionally imposing an “outright ban” on pre-viability
   abortions in contravention of Supreme Court precedent. Id. at 781. A divided
   panel of our court granted Texas’s petition for a writ of mandamus because
   the district court “fail[ed] to apply (or even acknowledge) the framework
   governing emergency exercises of state authority during a public health crisis,
   established . . . in Jacobson.” Id. at 783.
          The panel pronounced that “when faced with a society-threatening
   epidemic, a state may implement emergency measures that curtail
   constitutional rights so long as the measures have at least some ‘real or
   substantial relation’ to the public health crisis and are not ‘beyond all
   question, a plain, palpable invasion of rights secured by the fundamental
   law.’” Id. at 784 (quoting Jacobson, 197 U.S. at 31). Consequently, under
   Jacobson, “the district court was empowered to decide only whether GA-09
   lacks a ‘real or substantial relation’ to the public health crisis or whether it is
   ‘beyond all question, a plain, palpable invasion’ of the right to abortion.” Id.
   at 786 (quoting Jacobson, 197 U.S. at 31).
          In Abbott, the majority concluded that the answer to both was “no.”
   Id. As to the first inquiry, the majority found that the order was a “valid
   emergency response to the COVID-19 pandemic” that was “supported by
   findings” related to the shortage of medical supplies and hospital capacity.
   Id. at 787. Though a “drastic measure,” the majority concluded that it
   “cannot be maintained on the record before us that [it] bears ‘no real or
   substantial relation’ to the state’s goal of protecting public health in the face
   of the COVID-19 pandemic.” Id. (quoting Jacobson, 197 U.S. at 31).
          As to the second inquiry, the majority concluded that because GA-09
   only “temporar[ily] postpone[d] . . . non-essential medical procedures,
   including abortion, subject to facially broad exceptions,” it did not




                                            14
Case: 20-30526        Document: 00515705864               Page: 15        Date Filed: 01/13/2021




                                          No. 20-30526
                                        c/w No. 20-30537

   “constitute anything like an ‘outright ban’ on pre-viability abortion.” Id. at
   789. As a result, the majority held that the order “cannot be affirmed to be,
   beyond question, in palpable conflict with the Constitution.” Id. (quoting
   Jacobson, 197 U.S. at 31). Additionally, the district court “failed to analyze
   GA-09 under Casey’s undue-burden test.” Id. at 790.
           Here, while both parties initially agreed that Jacobson and Abbott ap-
   plied to the Bar Closure Order, the bar owners now argue it does not apply
   to their equal protection claim. Alternatively, they assert that the district
   courts misapplied Abbott and Jacobson by granting “elevated deference” to
   the Governor beyond even modern rational basis jurisprudence. We disa-
   gree on both fronts. 10
           To start, the bar owners assert that Jacobson and Abbott, both of which
   dealt with fundamental rights under substantive due process, do not apply to
   their equal protection claim. However, Abbott and its application of Jacobson
   govern our review of emergency public health measures, regardless of the
   rights at stake. Abbott, 954 F.3d at 786.
           More fundamentally, and contrary to the bar owners’ assertion,
   neither Jacobson nor Abbott compel a lower level of scrutiny than rational
   basis review. The bar owners concede that at most rational basis review
   applies to their equal protection claim. Consequently, we need not consider
   their broader critique that Jacobson or Abbott compel a lower standard of


           10
              The bar owners’ attempt to change legal theories on appeal is not well taken.
   Before the district courts, the bar owners asserted that the Bar Closure Order violated their
   “fundamental” rights. On appeal, the bar owners now argue that their equal protection
   claim is based solely on their “nonfundamental” rights, and thus Jacobson and Abbott do
   not apply. While we review legal determinations de novo, “[t]he Court will not allow a
   party to raise an issue for the first time on appeal merely because a party believes that he
   might prevail if given the opportunity to try a case again on a different theory.” Leverette v.
   Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).




                                                 15
Case: 20-30526       Document: 00515705864              Page: 16      Date Filed: 01/13/2021




                                        No. 20-30526
                                      c/w No. 20-30537

   review when heightened scrutiny applies. Cf. Roman Catholic Diocese of
   Brooklyn v. Cuomo, 141 S. Ct. 63, 67 (2020) (per curiam) (applying strict
   scrutiny to a church and synagogue’s challenge under the Free Exercise
   Clause of the First Amendment to the New York Governor’s COVID-19
   order restricting the number of in-person congregants). 11
           Abbott sets forth a two-part inquiry for reviewing the Bar Closure
   Order here. The first inquiry asks whether the Bar Closure Order lacks a
   “real or substantial relation” to the COVID-19 crisis in Louisiana. Abbott,
   954 F.3d at 784 (quoting Jacobson, 197 U.S. at 31). It is undisputed that the
   Bar Closure Order is substantially related to curbing the spread of COVID-
   19 in Louisiana. The second inquiry asks whether the Bar Closure Order is
   “beyond all question, a plain, palpable invasion of rights secured by the
   fundamental law.” Id. (quoting Jacobson, 197 U.S. at 31). In other words:
   whether the Bar Closure Order is “beyond question, in palpable conflict with
   the Constitution.” Id. at 787-88 (emphasis omitted) (quoting Jacobson, 197
   U.S. at 31).
           This second inquiry requires courts to consider the alleged
   constitutional harm, and then evaluate that harm in accordance with
   established principles of constitutional interpretation. See also Roman
   Catholic Diocese, 141 S. Ct. at 70 (Gorsuch, J., concurring) (“Jacobson didn’t
   seek to depart from normal legal rules during a pandemic, and it supplies no
   precedent for doing so. Instead, Jacobson applied what would become the
   traditional legal test associated with the right at issue.”). For example, in
   Abbott, the court explained that the district court failed to apply Casey’s
   undue-burden test, and therefore failed to balance GA-09’s “temporary


           11
             Likewise, we similarly need not decide in this case the extent to which Roman
   Catholic Diocese casts doubt, if any, on our court’s earlier reliance on Jacobson in cases
   where heightened scrutiny does apply. And neither party asks us to do so here.




                                              16
Case: 20-30526     Document: 00515705864          Page: 17     Date Filed: 01/13/2021




                                     No. 20-30526
                                   c/w No. 20-30537

   burdens on abortion against its benefits in thwarting a public health crisis.”
   954 F.3d at 778. Here, the bar owners challenge the Bar Closure Order under
   the equal protection clause. In evaluating whether the Bar Closure Order’s
   distinction between AG- and AR-permitted businesses was “beyond all
   question, a plain, palpable invasion of rights,” both district courts highlighted
   the rational justifications for this non-suspect classification; neither court
   applied a “sub-rational” level of review. We would reach the same
   conclusion applying settled rational basis review.
   B. Equal Protection Claim
          “The Equal Protection Clause of the Fourteenth Amendment
   commands that no State shall ‘deny to any person within its jurisdiction the
   equal protection of the laws,’ which is essentially a direction that all persons
   similarly situated should be treated alike.” City of Cleburne v. Cleburne Living
   Ctr., 473 U.S. 432, 439 (1985) (quoting Plyler v. Doe, 457 U.S. 202, 216
   (1982)).
          To establish their equal protection claim, the bar owners must show
   that “two or more classifications of similarly situated persons were treated
   differently” under the Bar Closure Order. Gallegos–Hernandez v. United
   States, 688 F.3d 190, 195 (5th Cir. 2012) (citing Stefanoff v. Hays Cty., 154
   F.3d 523, 525–26 (5th Cir. 1998)). Once that threshold showing is made, the
   court determines the appropriate level of scrutiny for our review. “If neither
   a suspect class nor a fundamental right is implicated, the classification need
   only bear a rational relationship to a legitimate governmental purpose.”
   Butts, 953 F.3d at 358 (citing Richard v. Hinson, 70 F.3d 415, 417 (5th Cir.
   1995)).
          Both parties dispute the threshold question of whether the Bar
   Closure Order treats similar businesses differently. It clearly does. The Bar
   Closure Order and the Governor’s subsequent proclamations effectively




                                          17
Case: 20-30526      Document: 00515705864             Page: 18      Date Filed: 01/13/2021




                                       No. 20-30526
                                     c/w No. 20-30537

   classify businesses based on whether they have an AG permit (“bars”) or an
   AR permit (“restaurants”). The appellees deny that the Bar Closure Order
   treats “bars” differently because even “restaurant bars are prohibited from
   operating as a bar.” This misses the point. The incorporated Fire Marshal
   guidance expressly restricts AG-permitted establishments while allowing
   businesses with AR or conditional AR permits to reopen.
          Because this classification is based on a business permit, and does not
   differentiate on the basis of a suspect class, rational basis review applies. Such
   a classification does not “run afoul of the Equal Protection Clause if there is
   a rational relationship between the disparity of treatment and some legitimate
   governmental purpose.” Heller v. Doe, 509 U.S. 312, 320 (1993).
          The bar owners concede that the Bar Closure Order serves a
   legitimate government interest. We therefore address the only remaining
   issue challenged on appeal: whether the differential classification is rationally
   related to that goal.
          The bar owners principally argue that the differential treatment of
   their businesses is irrational because the Governor denies that he intended to
   treat any “bar” differently. In other words, they contend that by denying that
   the classification exists, any rationale for the classification is an invalid
   pretext. 12 Consequently, they say, the Governor is not entitled to any
   “theoretical deference” for distinguishing between AG- and AR-permitted
   businesses.




          12
              The bar owners do not challenge that the Fire Marshal’s guidance is not
   controlling or that the Governor’s incorporation of it violated state law. Nor, as both
   district courts correctly noted, would such a claim be actionable in federal court. See
   Pennhurst, 465 U.S. at 104.




                                             18
Case: 20-30526     Document: 00515705864          Page: 19      Date Filed: 01/13/2021




                                     No. 20-30526
                                   c/w No. 20-30537

          To start, we do not interpret the Governor’s statements so broadly.
   The Governor did not disclaim that bars and restaurants are not treated
   differently; rather, he indicated that it was unnecessary to “list out the type
   of bars” by “permit type” because he intended all bars to cease “functioning
   as a bar, whether it’s inside a restaurant or if it’s a stand-alone business.”
   While the Governor argued that the proclamation itself does not classify
   “bars” based on permit type, he acknowledged that the incorporated
   guidance from the Fire Marshal imposed additional restrictions.
          In any event, a classification survives rational basis review “if there is
   any reasonably conceivable state of facts that could provide a rational basis
   for the classification.” F.C.C. v. Beach Commc’ns, Inc., 508 U.S. 307, 313
   (1993). Moreover, we have held that “[a]s long as there is a conceivable
   rational basis for the official action, it is immaterial that it was not the or a
   primary factor in reaching a decision or that it was not actually relied upon by
   the decisionmakers or that some other nonsuspect irrational factors may have
   been considered.” Reid v. Rolling Fork Pub. Util. Dist., 854 F.2d 751, 754 (5th
   Cir. 1988) (emphasis omitted).
          Nor is this a case where we are asked to “accept nonsensical
   explanations for regulation.” St. Joseph Abbey v. Castille, 712 F.3d 215, 226
   (5th Cir. 2013). As always, any “hypothetical rationale, even post hoc, cannot
   be fantasy” or be “betrayed by the undisputed facts.” Id. at 223. Here, the
   bar owners do not meaningfully refute any of the appellees’ theoretical or
   empirical rationales for the permit-based classification, let alone carry their
   burden “to negative every conceivable basis which might support it.”
   Armour v. City of Indianapolis, Ind., 566 U.S. 673, 685 (2012) (internal
   quotation marks and citation omitted).
          Unlike AG-permitted bars whose primary purpose is to serve alcohol,
   AR-permitted businesses must serve more food than alcohol to meet their




                                          19
Case: 20-30526      Document: 00515705864             Page: 20      Date Filed: 01/13/2021




                                       No. 20-30526
                                     c/w No. 20-30537

   monthly revenue requirements. Even if the Bar Closure Order’s
   classifications are based solely on the premise that venues whose primary
   purpose and revenue are driven by alcohol sales rather than food sales are
   more likely to increase the spread of COVID-19, such a rationale, as
   described by Dr. Billioux and the Governor and credited by both district
   courts, is sufficiently “plausible” and not “irrational.” Nordlinger v. Hahn,
   505 U.S. 1, 11 (1992). In sum, the Bar Closure Order’s differential treatment
   of bars operating with AG permits is at least rationally related to reducing the
   spread of COVID-19 in higher-risk environments. See also League of Indep.
   Fitness Facilities & Trainers, Inc. v. Whitmer, 814 F. App’x 125, 128 (6th Cir.
   2020) (Michigan governor’s “rational speculation” that the COVID-19 risks
   associated with gyms based on their environment, the proximity of its
   patrons, and the primary exercise activities involved was sufficient to justify
   closing indoor gyms while permitting other indoor facilities to remain open
   (quoting Beach Commc’ns, 508 U.S. at 315)).
          Finally, the Bar Closure Order is not unconstitutional because some
   “bars” may nonetheless continue to operate under AR or conditional AR
   permits. 13 “A classification does not fail rational-basis review because it is not
   made with mathematical nicety or because in practice it results in some
   inequality.” Veritext Corp. v. Bonin, 901 F.3d 287, 291 (5th Cir. 2018)
   (alteration omitted) (quoting Heller, 509 U.S. at 319). Imperfect
   classifications that are underinclusive or overinclusive pass constitutional
   muster. See, e.g., Vance v. Bradley, 440 U.S. 93, 108 (1979) (“Even if the
   classification involved here is to some extent both underinclusive and
   overinclusive, and hence the line drawn by Congress imperfect, it is



          13
           Presumably, any business that does so must comply with both the legislature’s
   and ATC’s permitting requirements in addition to the applicable reopening requirements.




                                             20
Case: 20-30526     Document: 00515705864         Page: 21     Date Filed: 01/13/2021




                                    No. 20-30526
                                  c/w No. 20-30537

   nevertheless the rule that in a case like this perfection is by no means
   required.” (internal quotation marks and citation omitted)).
                                  *      *       *
          We are sympathetic to the bar owners, their employees, and other
   businesses who are hurting financially and face great adversity during this
   time. Judges Feldman and Summerhays, however, expedited evidentiary
   hearings, and based on the testimony credited at those hearings refused to
   second-guess the Governor’s determination regarding the health and safety
   of the state. Judges “are not public health experts, and we should respect the
   judgment of those with special expertise and responsibility in this area.”
   Roman Catholic Diocese, 141 S. Ct. at 68; see also S. Bay United Pentecostal
   Church v. Newsom, 140 S. Ct. 1613, 1614 (2020) (Mem.) (Roberts, C.J.,
   concurring) (“The precise question of when restrictions on particular social
   activities should be lifted during the pandemic is a dynamic and fact-intensive
   matter subject to reasonable disagreement. Our Constitution principally
   entrusts ‘[t]he safety and the health of the people’ to the politically
   accountable officials of the States ‘to guard and protect.’”).
          Appellees’ motion to dismiss the appeal as moot is DENIED. The
   district courts’ orders denying injunctive relief are AFFIRMED.




                                         21
Case: 20-30526          Document: 00515705864                Page: 22     Date Filed: 01/13/2021




                                            No. 20-30526
                                          c/w No. 20-30537

   Don R. Willett, Circuit Judge, concurring:
           As the majority opinion ably explains, we are not the first Fifth Circuit
   panel to weigh the constitutionality of a state’s response to COVID-19. That
   task fell to In re Abbott in April 2020 during the early stages of the pandemic. 1
   Reviewing Texas’s order postponing non-essential surgeries, In re Abbott
   discerned a governing rule from a 1905 Supreme Court case, Jacobson v.
   Massachusetts: “[W]hen faced with a society-threatening epidemic, a state
   may implement emergency measures that curtail constitutional rights so long
   as the measures have at least some ‘real or substantial relation’ to the public
   health crisis and are not ‘beyond all question, a plain, palpable invasion of
   rights secured by the fundamental law.’” 2
           Jacobson was decided 116 years ago. And I do not believe it supplies
   the standard by which courts in 2021 must assess emergency public health
   measures. 3 Jacobson predates modern constitutional analysis, particularly the
   judge-invented tiers of scrutiny that distinguish between strongly and weakly
   protected rights (and between protected and unprotected classes). This
   elaborate three-tiered regime of judicial interest-balancing, a twentieth-


           1
               In re Abbott, 954 F.3d 772 (5th Cir. 2020).
           2
               Id. at 784 (quoting Jacobson v. Commonwealth of Mass., 197 U.S. 11, 31 (1905)).
           3
             I am not the first to express doubts about Jacobson, generally, or In re Abbott’s
   application of it, specifically. See Calvary Chapel Dayton Valley v. Sisolak, 140 S. Ct. 2603,
   2608 (2020) (mem.) (Alito, J., dissenting from the denial of application for injunctive relief)
   (“And in any event, it is a mistake to take language in Jacobson as the last word on what the
   Constitution allows public officials to do during the COVID–19 pandemic.”); S. Bay
   United Pentecostal Church v. Newsom, 959 F.3d 938, 943 n.2 (9th Cir. 2020) (Collins, J.,
   dissenting) (“For the reasons stated, I am unable to agree with the Fifth Circuit’s
   conclusion that Jacobson instructs that all constitutional rights may be reasonably restricted
   to combat a public health emergency.” (internal quotation marks omitted)); see also Planned
   Parenthood of Greater Tex. v. Kauffman, __ F.3d __, 2020 WL 6867212, at *29 n.1 (Nov.
   23, 2020) (en banc) (Ho, J., concurring).




                                                  22
Case: 20-30526         Document: 00515705864               Page: 23   Date Filed: 01/13/2021




                                            No. 20-30526
                                          c/w No. 20-30537

   century innovation rather than something enshrined in the Constitution,
   pervades contemporary constitutional decisionmaking. 4 And In re Abbott, in
   harkening back to Jacobson for the “governing framework” 5—indeed,
   declaring that “Jacobson governs a state’s emergency restriction of any
   individual right” 6—seems to whoosh past this formalist post-Jacobson
   architecture that dictates different rules for different rights.
          That said, it’s unclear what, if anything, Jacobson added to the analysis
   in In re Abbott, given that, under Jacobson’s second inquiry, the panel
   ultimately applied the current constitutional test (deferential rational-basis
   review) to the challenged government action. 7 But applying the modern test
   at Jacobson step two (whether measures are “beyond all question, in palpable
   conflict with the Constitution”) renders superfluous Jacobson step one
   (whether measures “have at least some ‘real or substantial relation’ to the
   public health crisis”). 8 That’s because today’s constitutional tests consider
   the government’s interest in restricting rights, such as protecting public
   health. So as applied in In re Abbott, Jacobson’s “governing framework” is
   just a roundabout way of conducting a conventional constitutional analysis.
   In my view, In re Abbott misdescribed Jacobson as a stand-alone test, rather
   than as merely a recognition of a state’s authority to enact temporary
   measures during emergent public health crises.



          4
             See Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292, 2327 (2016) (Thomas,
   J., dissenting) (“Though the tiers of scrutiny have become a ubiquitous feature of
   constitutional law, they are of recent vintage.”).
          5
              In re Abbott, 954 F.3d at 795.
          6
              Id. at 778 n.1 (emphasis in original).
          7
           Id. at 787–88 (applying the undue-burden standard to a postponement of abortion
   procedures).
          8
              Id. at 784 (quoting Jacobson, 197 U.S. at 31).




                                                  23
Case: 20-30526     Document: 00515705864         Page: 24    Date Filed: 01/13/2021




                                    No. 20-30526
                                  c/w No. 20-30537

          Summing up: Stare decisis requires us to apply rational-basis review
   (the most obeisant form of judicial scrutiny) to economic legislation like the
   Bar Closure Order, but we should eschew any suggestion that Jacobson
   requires us to do so.




                                        24